Detailed Action 
1. 	This office action is in response to the communicated dated 19 October 2021 concerning application number 16/304,682 effectively filed on 26 November 2018. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
3. 	Claims 1-5 and 7-15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 29 September 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Status of Claims 
4. 	Claims 1-5, 7-15, and 17-19 are pending; claims 6, 16, and 20 have been canceled; and claims 1-5, 7-15, and 17-19 are under consideration for patentability. 

Response to Arguments
5. 	Applicant’s arguments, see pages 12-16, filed 19 October 2021 with respect to the rejections of claims 1-5 and 7-15 have been fully considered and are persuasive. The respective rejections have been withdrawn. 


Allowable Subject Matter
6. 	Claims 1-5, 7-15, and 17-19 are allowed. 
7. 	The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or suggests the limitation which recites “the pulse train configured to prevent stimulation pulses from being applied via one or more electrodes 
	Schleich (US 2011/0004274 A1) teaches a sound processor ([abstract]) comprising a spectral analysis facility (preprocessor filter bank 901 [0029, FIG. 9]) and a channel selection facility (information extractor 902 [0030, FIG. 9]). The channel selection facility is configured to generate M fine structure signals corresponding to M analysis channels (M stimulation signals or “S.sub.1 to S.sub.M” which includes temporal fine structures [0030, FIG. 9]) and select N analysis channels included in the M analysis channels for presentation to the patient during a stimulation frame (N electrode stimulation signals or “A.sub.1 to A.sub.N” [0031, 0051, FIG. 9]). Furthermore, Schleich teaches wherein the sound processor determines a frequency ([0049, 0050-0051, 0054]) and generates a pulse train that has the determined frequency ([0015, 0051]). 
Litvak (US 2017/0246457 A1) teaches wherein N is less than M ([0046]). 
	Schleich and Litvak do not explicitly teach the limitation which recites “the pulse train configured to prevent stimulation pulses from being applied via one or more electrodes that2Application No.: 16/304,682Docket No.: 3021-0439-US correspond to the analysis channel during periods of time that correspond to when the pulse train is equal to zero.”
The Examiner could not find any prior art that discloses or suggests this specific limitation recited by Applicant. Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements. 


Statement on Communication via Internet
8. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video 
Please refer to MPEP 502.03 for guidance on Communications via Internet.

Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792